Citation Nr: 0932777	
Decision Date: 09/01/09    Archive Date: 09/14/09	

DOCKET NO.  06-24 325	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  

2.  Entitlement to service connection for the residuals of a 
head injury (concussion).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from April 1952 to July 
1954.  There was no combat service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  The issue regarding a head injury will 
be decided, but the claim for an increased rating for hearing 
loss must be remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  That the Veteran was exposed to an explosive trauma 
resulting in tympanic membrane perforation scarring and 
bilateral hearing loss despite an absence of service 
treatment records has been conceded in allowances of service 
connection for those disabilities, but the competent medical 
evidence and opinions on file are against a finding that the 
Veteran has any additional chronic disability attributable to 
head injury and/or concussion during service.


CONCLUSION OF LAW

Aside from already service-connected bilateral hearing loss, 
tinnitus, and tympanic membrane perforation scarring, chronic 
residuals from a concussive head injury were not incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The Veteran was provided formal VCAA notice in January 2005, 
prior to the issuance of the rating decision now on appeal 
from September 2005.  This notice informed him of the 
evidence necessary to substantiate his claim, the evidence he 
was responsible to submit, the evidence VA would collect on 
his behalf, and advised he submit any relevant evidence in 
his possession.  A diligent search resulted in findings that 
the Veteran's service treatment records were likely fire-
related, although certain records were recovered, including 
the formal report of examination for separation from service 
in 1954.  In accordance with VCAA, the Veteran was so 
notified of this fact and invited to submit any additional 
evidence that he might have.  The Veteran was provided VA 
examinations which are adequate for rating purposes, and a 
neurological examination which included a review of the 
claims folder and a request for opinions consistent with VCAA 
at 38 U.S.C.A. § 5103A(d).  All known relevant evidence has 
been collected for review and the notice and assistance 
provisions of VCAA are satisfied.  38 U.S.C.A. §§ 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain listed chronic diseases, 
including organic diseases of the nervous system, if they are 
shown to have become manifest to a compensable degree within 
one year from the date of service separation.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Analysis:  The Veteran filed his original claim for service 
connection for the residuals of a concussive head injury in 
2004, at age 71, some 50 years after he was separated from 
service.  In written statements and testimony provided at a 
hearing before the undersigned in May 2009, the Veteran 
described in detail being exposed to a blast injury during 
basic military training at Fort Sill, Oklahoma, in 1952.  In 
January 2005, he wrote that he was not admitted to a hospital 
but examined by a doctor at the base medical facility and 
released back to his unit the same day.  Claims for service 
connection for bilateral hearing loss, tinnitus, and tympanic 
membrane perforation scarring have already been allowed as 
reasonably related to this incident.  Excluding the chronic 
disabling features from this injury which have already been 
service connected, the Veteran has essentially argued that 
the concussive blast may have affected his memory.  

Although the service treatment records are likely fire-
related, it is noteworthy that the physical examination for 
separation from service in July 1954 is on file.  This 
examination report clearly indicates that the head, face, 
neck, and scalp were normal.  The eyes, ears, pupils and all 
neurologic functions were also noted to be normal.  This 
examination report did not include any complaint by the 
Veteran or finding of any chronic residuals of a concussive 
head injury during service.  Moreover, there is no evidence 
that the Veteran sought or required any form of medical 
treatment for chronic concussive head injury residuals at any 
time following service separation up until present.  (Again, 
excluding bilateral hearing loss, tinnitus, and tympanic 
membrane perforation scarring).  

In February 2006, the Veteran was provided a VA neurological 
examination which included a review of the Veteran's claims 
folder.  The concussive injury during a field training 
exercise was discussed.  The Veteran was noted to have no 
recollection of the explosion.  It was noted that the Veteran 
reported having memory problems "many years after the head 
injury as well as hearing difficulties."  The Veteran denied 
any episodes of tongue biting, urinary or fecal incontinence, 
sudden loss of awareness, or any associated neurological 
symptoms.  On mental status examination, the Veteran was 
alert, oriented with normal speech, language, attention and 
concentration.  The pupils were equally reactive to light, 
there was no facial asymmetry, and there was no muscle motor 
weakness or atrophy identified.  The VA neurologist 
concluded, after conducting a current examination and review 
of the Veteran's clinical history, that it was likely that he 
did have a post concussive injury without any significant 
neurological deficit.  There were some memory difficulties 
which started years after the concussive injury, which were 
less than likely related to his prior head injury.  There is 
no other competent clinical opinion or evidence to the 
contrary on file.  

The Board finds that a preponderance of the evidence on file 
is against an award of service connection for chronic 
residuals of a concussive head injury.  Again, aside from 
awards of service connection already made for bilateral 
hearing loss, tinnitus, and resolved tympanic membrane 
perforation scarring, there is simply no evidence of any 
chronic neurological disability attributable to a concussive 
head injury during service.  No such residuals were 
identified in the physical examination for service separation 
in 1954, there is a complete absence of any objective 
evidence which shows or suggests that the Veteran had chronic 
neurological impairment attributable to a concussive head 
injury for decades after service, nor is there any evidence 
of such chronic residuals at present.  

The only disability identified by the Veteran was memory 
loss, but this was first noted by the Veteran decades after 
the incident in question and the VA neurologist found that it 
was unlikely related to the Veteran's concussive head injury 
during service.  At the time of this examination, the Veteran 
was age 72.  In the absence of any competent medical evidence 
which shows that the Veteran has chronic neurological 
symptoms or disability attributable to a concussive head 
injury at any time during or subsequent to service, an award 
of service connection for such head injury residuals is 
certainly not warranted.  


ORDER

Entitlement to service connection for the residuals of a 
concussive head injury are denied.  


REMAND

The Veteran was granted service connection for bilateral 
hearing loss and assigned a noncompensable evaluation 
effective from the date of claim in November 2004.  He 
disagreed with this assigned evaluation.  During the lengthy 
pendency of this appeal, the Veteran has been provided 
multiple VCAA notifications, including most recently VCAA 
notice with the required specificity for the criteria for 
evaluating hearing loss disability in June 2008.  

Also during the pendency of the appeal, the Veteran submitted 
the report of a private audiometric examination.  However, as 
explained by the RO, VA has no ability to ensure that private 
audiometric examinations are properly conducted under 
exacting control procedures, so while private audiometric 
examinations are carefully reviewed, they are not generally 
relied on for evaluation purposes.  At the time of the 
Veteran's May 2009 hearing before the undersigned, he 
reported that his hearing had decreased significantly from 
the time of earlier VA audiometric examination.  Moreover, on 
the date of this hearing, the Veteran submitted what appeared 
to be records of a much more current VA audiometric 
examination conducted in April 2009.  The representative also 
submitted a waiver of initial RO consideration with this 
evidence.  

The problem with this most recent April 2009 VA audiometric 
examination is that it has not been completely interpreted 
for review by VA adjudication personnel, including both at 
the RO and the Board.  The US Court of Appeals for Veterans 
Claims has long held that administrative personnel are 
prohibited from attempting to perform any form of medical 
assessment which must be specifically reserved to trained and 
qualified medical personnel.  The Board reviewed what 
appeared to be the results of pure tone decibel threshold 
testing for the relevant frequencies of speech at 1,000 
through 4,000 Hertz together with word recognition scores, 
and these scores clearly do appear to show an increase in 
hearing loss disability from earlier VA examination.  Indeed, 
the figures reported from April 2009 may warrant a 
compensable evaluation.  However, the Board must refrain from 
attempting to interpret the raw data contained in this 
documentation and must return this issue and the Veteran's 
claims folder to the RO so that it may be properly formatted 
and calculated for VA adjudication personnel use in 
accordance with standard operating procedures long in effect.  

For these reasons, the case is REMANDED to the RO for the 
following action:  

1.  Initially, the RO should review the 
claims folder and request production of 
copies of all records of the Veteran's 
treatment or evaluation with VA which are 
not already on file.  It may be that a 
more comprehensive, standard-formatted VA 
audiometric examination report from April 
2009 is among these records which may be 
adequate for rating purposes.  All 
records not already on file should be 
added to the claims folder.  

2.  If, after reviewing all additional 
records collected, there remains no VA 
audiometric examination report of April 
2009, or thereabouts, which is not 
adequate for rating purposes, then the RO 
should return the available records which 
are available for this April 2009 
audiometric consultation to the VA 
audiologist who performed it (CLU) and 
request that she format and prepare a 
report of audiometric examination results 
which is adequate for rating purposes, or 
alternatively, to report that this cannot 
be done and that a new examination would 
be appropriate.  

The Board is not ordering a new VA 
audiometric examination, but if the April 
2009 audiometric consultation cannot be 
put into an adjudication-ready 
audiometric examination format, then the 
RO should take the necessary action to 
have the Veteran again provided a VA 
audiometric examination for evaluation 
purposes.

3.  After completing the above 
development, the RO should again address 
the Veteran's claim for an initial 
compensable evaluation for bilateral 
hearing loss.  If the decision is not to 
the Veteran and representative's 
satisfaction, they must be provided with 
a Supplemental Statement of the Case and 
provided an opportunity to respond.  The 
case should then be returned to the Board 
after compliance with appellate 
procedures.  The Veteran need do nothing 
until further notified.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


